 


 HR 3511 ENR: To designate the facility of the United States Postal Service located at 2150 East Hardtner Drive in Urania, Louisiana, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 3511 
 
AN ACT 
To designate the facility of the United States Postal Service located at 2150 East Hardtner Drive in Urania, Louisiana, as the Murphy A. Tannehill Post Office Building. 
 
 
1.Murphy A. Tannehill Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 2150 East Hardtner Drive in Urania, Louisiana, shall be known and designated as the Murphy A. Tannehill Post Office Building.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Murphy A. Tannehill Post Office Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
